Citation Nr: 0638289	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  94-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a temporary total disability rating for 
treatment of a service-connected disability requiring 
hospitalization from November 5 to December 14, 1992, 
pursuant to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran primarily had service in the National Guard with 
verified periods of active duty for training (ADT) from:  May 
27 to June 10, 1978; March 14 to 29, 1986; and May 30 to June 
13, 1987.  The other periods of military service claimed by 
the veteran have not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  San Juan, 
Puerto Rico.  

Originally, the veteran claimed entitlement to service 
connection for post-traumatic stress disorder(PTSD).  The 
medical evidence obtained during the development of the claim 
included diagnoses of PTSD and other psychiatric disorders, 
including depressive disorder.  Accordingly, the issue was 
restated as involving entitlement to service connection for a 
psychiatric disorder, to include PTSD.  In July 2006, the 
veteran's representative submitted a statement that the 
veteran had withdrawn all of his appeals and had expressly 
withdrawn the appeal for PTSD.  In August 2006, the veteran 
submitted a statement which read "I want to cancel the 
appeal I have for the issue of PTSD only."  It is unclear 
from these two statements whether the veteran desires to 
pursue the other issues besides service connection for PTSD.  
Nevertheless, to afford the veteran every consideration, the 
Board will render a decision on the issues remaining on 
appeal.  

The case was previously before the Board on numerous 
occasions.  Most recently in December 2003 when it was 
remanded to obtain additional medical evidence.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of depressive 
disorder.  

2.  There is no competent medical evidence which establishes 
that the veteran's depressive disorder is related to any 
period of military service, specifically the verified periods 
of ADT, or proximately due to, the result of, or aggravated 
by, the veteran's service-connected disabilities.  

3.  The veteran was hospitalized at a VA Medical Center 
Clinic, from  November 5 to December 14, 1992 for treatment 
of depressive disorder and substance abuse.

4.  Service connection is not in effect for any psychiatric 
disorder or substance abuse.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, presently diagnosed as depressive 
disorder, was not incurred in, or aggravated by, active 
military service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).

2.  A temporary total disability rating under 38 C.F.R. § 
4.29, based on hospitalization from November 5 to December 
14, 1992 is not warranted. 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 4.29 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
October 2004 satisfied the duty to notify provisions.  The 
veteran's service medical records, and VA medical records 
have been obtained; he has been accorded a recent VA 
Compensation and Pension examination.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  This 
appeal initially stems from a rating decision many years 
prior to the effective date of the current notice and duty to 
assist provisions.  Accordingly, the initial adjudication of 
the issues being adjudicated on appeal was prior to the 
initial letter which satisfied the current duty to notify and 
assist provisions. However, the claim was readjudicated in a 
January 2006 Supplemental Statement of the Case.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; his service medical records; private medical 
records; VA medical records; and, VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the veteran's claim for service connection for a psychiatric 
disorder.  

II.  Service Connection

A "veteran" is a person who served in active military, 
naval, or air service. See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ADT] during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty training [IADT] during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 
2002).  Put another way, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing ADT, or for injury incurred 
during IADT.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Psychoses may be presumed to have been incurred during active 
military service if the psychosis manifests to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  The requirement of 90 days' service 
means active, continuous service.  38 C.F.R. § 3.307 (a)(1) 
(2006).  In the present case, there is no evidence of any 
diagnosis of a psychosis of record.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In the present case, service connection is in 
effect for a low back disability at a 100 percent disability 
rating, so the Board must address whether, the claimed 
psychiatric disability has been caused secondary to the 
service-connected disability.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury or with a service-connected disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

There is a large volume of medical evidence of record.  This 
evidence shows that the veteran was first diagnosed with 
depressive disorder in approximately 1992.  The medical 
evidence of record further reveals that he continues to 
require treatment for depressive disorder until the present.  

The veteran has a current diagnosis of a psychiatric 
disability, depressive disorder.  However, his claim for 
service connection fails because there is no medical evidence 
linking this disability to any period of service or to his 
service-connected back disability.  

In November 2005, a VA psychiatric examination of the veteran 
was conducted.  The diagnosis was depressive disorder.  The 
examining psychiatrist's medical opinion was that the 
veteran's depressive disorder "was not a result of his 
active duty service, or as a result of his active duty 
training in the N[ational] G[uard],nor of his service-
connected back disability."

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability.  
Simply put, there is no medical evidence which links his 
current depressive disorder to any period of military service 
or to his service-connected disability.  Accordingly the 
claim for service connection must be denied.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .") [Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998)]

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Temporary Total Rating for Hospitalization

The applicable VA regulation states that a "total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a Department of Veterans Affairs or an approved 
hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 
days . . . ." 38 C.F.R. § 4.29.

A review of the evidence of record reveals that service 
connection is in effect for a low back disability.  By this 
decision, service connection has been denied for a 
psychiatric disorder.

VA hospital reports show that the veteran was hospitalized 
from November 5 to December 14, 1992 for treatment of 
psychiatric disorders, specifically depressive disorder and 
substance abuse.  Accordingly, hospitalization during this 
time was solely for nonservice-connected disabilities, and 
treatment for a service-connected disability was not 
instituted and continued for a period in excess of 21 days 
during this period of time.  Where the law is dispositive of 
the claim, the claim must be denied because of lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The law is dispositive of this issue on 
appeal; and, therefore, a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization from 
November 5 to December 14, 1992 may not be assigned.  As 
such, the Board concludes that the veteran's claim must be 
denied.

The Board has considered whether further development of this 
claim is warranted under the VCAA.  Because the claim is 
being denied as a matter of law, no further development under 
the VCAA or previously existing law is warranted. Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

ORDER

Service connection for a psychiatric disorder is denied.  

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 based on hospitalization from November 5 to December 14, 
1992, is denied.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


